Citation Nr: 1603724	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  14-04 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability, including cervical and thoracolumbar spine.

2.  Entitlement to service connection for a right knee disability, to include gout.

3.  Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Appellant served on active duty for training (ACDUTRA) from May 16, 1982 to August 20, 1982, with additional Reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

A statement from the Veteran in January 2014 indicated the Veteran's claim for back pain encompassed the cervical, thoracic and lumbar spine.  The issue has been amended as shown on the cover page to more accurately reflect the claim. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Appellant contends that he currently suffers from back, right knee and right ankle disabilities due to injuries incurred during reserve service.  

The service records document several injuries determined to have been incurred in the line of duty, to include an injury in March 1988 when the Appellant was struck in the back of the head and left arm while setting up a tent and rod.  He was also injured in a vehicle rollover accident in July 1990.  Following the motor vehicle accident (MVA) the Appellant was seen for chest and left shoulder pain.  In August 1994, the Appellant was seen for right knee pain and swelling after jumping from   a vehicle.  An October 1993 Report of Medical History associated with the Appellant's QUAD examination shows that he denied a history of knee, foot or back problems, and clinical examination his spine, lower extremities and feet was normal.  Private treatment reports after 2003 document diagnoses and treatment for the thoracolumbar spine and cervical spine. 

There are several statements in the record from the Appellant's treating physicians indicating his spine disorders are related to injuries sustained in the MVA in the military.  However, these opinions do not provide sufficient rationale.  In this regard, the opinions do not address that treatment following the MVA pertained to his chest and shoulder, with no mention of back or neck problems, and that he denied back problems in an October 1993 report of medical history.  Moreover, physical examination in October 1993 was normal.   

As the Appellant has not yet been given a VA examination on his spine claims, the Board finds that a VA examination is necessary to obtain an opinion addressing   the relationship between the claimed spine disorders and service.  McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

With regard to the right knee and right ankle disorders, in a statement submitted in 2014, it was noted that the Appellant had been treated for the ankle and knee in 1994 and 1995 by Dr. Duecker, at Va1ley Care Health System.  Records also submitted by the Appellant in 2014, document treatment for the foot and ankle       in 1994 and 1995, but the records associated with said treatment have not been obtained.  On remand, the Appellant should be asked to provide fully completed authorization forms for this provider, so that VA may attempt to obtain any relevant private treatment records.

Finally, the evidence shows that the Appellant has received treatment from the  Tampa VA Medical Center (VAMC) and the Bay Pines VAMC.  Outstanding VA treatment records must be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the Appellant identify all medical providers, both VA and private, from whom he has received treatment for his back, right knee and right ankle.  After securing the necessary release, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file, to include treatment records from Dr. Duecker at Va1ley Care Health System, starting in 1994.  If any requested records are not available, the Appellant should be notified of such. 
 
2.  Obtain outstanding VA treatment records, to include treatment records from the Tampa VAMC and Bay Pines VA Health Care Systems.  If no records are available, the Appellant should be notified of such

3.  After the above is completed to the extent possible, schedule the Appellant for a VA spine examination to address the cervical and thoracolumbar spine claims.    The claims file must be reviewed by the examiner in connection with the examination.  All tests and studies deemed necessary should be conducted, and all findings should be reported in detail.  The examiner is advised that the Appellant had only reserve service with periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA). Following review of the claims file and examination of the Appellant, the examiner should  respond to the following:

a) Please provide the diagnosis for any cervical, thoracic and lumbar spine disorders identified.

b) State whether it is as likely as not (50 percent probability or greater) that the currently diagnosed cervical, thoracic and lumbar spine disorders are etiologically related to the Appellant's motor vehicle rollover accident in July 1990 during ACDUTRA and/or the injury in March 1988 when the Appellant was struck in the back of the head and left arm while setting up a tent and rod during INACDUTRA. The examiner should explain the reasoning for the opinions provided, to include explaining why the current findings are/are not merely delayed consequences of the 1990 motor vehicle accident or being struck by the tent rod.  

4.  Thereafter, readjudicate the claims.  If the benefits sought on appeal remain denied, the appellant should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development     or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

